 
 
IV 
111th CONGRESS
2d Session
H. RES. 1114 
IN THE HOUSE OF REPRESENTATIVES 
 
February 25, 2010 
Ms. Granger (for herself and Mr. Boren) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Supporting the observance of Colorectal Cancer Awareness Month, and for other purposes. 
 
 
Whereas colorectal cancer is third most commonly diagnosed cancer and the second most common cause of cancer deaths for men and women in the United States; 
Whereas colorectal cancer affects men and women equally; 
Whereas the lifetime risk of being diagnosed with cancer of the colon or rectum is 5.5 percent for men and 5.1 percent for women in the United States; 
Whereas nearly 147,000 people in the United States will be diagnosed with colon cancer this year; 
Whereas every 3.7 minutes, someone is diagnosed with colorectal cancer and every 10 minutes someone dies from colorectal cancer; 
Whereas nearly 50,000 people in the United States will die from colon cancer this year; 
Whereas the vast majority of colon cancer deaths can be prevented through proper screening and early detection; 
Whereas every 5 seconds someone who should be screened for colorectal cancer is not; 
Whereas the survival rate of individuals who have colorectal cancer is 90 percent when detected in the early stages versus only a 10 percent survival rate when colorectal cancer is diagnosed after it has spread to distant organs; 
Whereas only 39 percent of colorectal cancer patients have their cancers detected at an early stage; 
Whereas regular colorectal cancer screening has been ranked as one of the most cost effective screening interventions available, with the potential to save 40,000 lives a year; 
Whereas if the majority of people in the United States age 50 or older were screened regularly for colorectal cancer, the death rate from this disease could plummet by up to 80 percent; 
Whereas treatment costs for colorectal cancer are extremely high, estimated at over $8,400,000,000 per year; 
Whereas, among African-Americans, incidence rates are more than 20 percent higher and mortality rates are about 45 percent higher than rates in Whites; 
Whereas, African-Americans, Hispanic Americans, Asian Americans, American Indians, and Alaskan Natives are significantly less likely to be screened for colorectal cancer compared to Whites; 
Whereas increasing the number of people between the ages of 50 years and 64 years of age who are regularly screened in the United States, would provide significant savings in tens of billions of dollars to the Medicare program from cancer prevention and treatment costs; 
Whereas colorectal cancer is preventable, treatable, and beatable in most cases; 
Whereas the Prevent Cancer Foundation launched the National Colorectal Cancer Awareness Month partnership in 1999 to raise awareness about colorectal cancer and how to prevent the disease through screening; 
Whereas the Blue Star, developed by the Members of the National Colorectal Cancer Roundtable, the American Cancer Society, the C3: Colorectal Cancer Coalition, and the Colon Cancer Alliance represents the collective fight against colon cancer, the eternal memory of the people whose lives have already been lost to the disease, and the shining hope for a future free of colon cancer; 
Whereas greater awareness of this cancer and the means to prevent it could save the lives of tens of thousands of people in the United States each year; and 
Whereas observing a Colorectal Cancer Awareness Month during the month of March would provide a special opportunity to offer education on the importance of early detection and screening: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the observance of Colorectal Cancer Awareness Month in order to provide a special opportunity to offer education on the importance of early detection and screening;  
(2)recognizes and applauds the national and community organizations for their work in promoting awareness about colorectal cancer, providing information on the importance of prevention and early detection through regular screening, and facilitating access to treatment for its sufferers; and  
(3)urges organizations and health practitioners to earn a Blue Star by using this opportunity to promote awareness about colorectal cancer and to support early identification and removal of pre-cancerous polyps, detectable only through colorectal cancer screenings. 
 
